911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cecelia BURKS, Plaintiff-Appellant,v.DEPARTMENT OF ARMY, Army Employment Services, Irena Lum,William Gray, Colonel, Melissa Whitehead, NancyEdelman, Defendants-Appellees.
No. 90-3038.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1549-A)
Cecelia Burks, Appellant pro se.
Paula Pugh Newett, Office of the United States Attorney, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Cecelia Burks appeals from the district court's order dismissing without prejudice petitioner's Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burks v. Department of Army, C/A No. 89-1549-A (E.D.Va. Mar. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.